          Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 1 of 14 Page ID #:1



1    William H. Beaumont, Esq.
2    (pro hac vice to be applied for)
     BEAUMONT COSTALES LLC
3
     107 W. Van Buren, Suite 209
4    Chicago, Illinois 60605
     Telephone: (773) 831-8000
5
     Facsimile: (504) 272-2956
6       whb@beaumontcostales.com
7
     Peter Hiller Borenstein, SBN 304266
8    Attorney-at-Law
9    P.O. Box 885
     Culver City, CA 90403
10
     Telephone: (213) 362-8740
11      peter@brnstn.org
12
     Attorneys for Plaintiffs
13

14
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
15

16   BRYAN FLORES, individually and on          Case No.:
     behalf of all others similarly situated,
17

18
                  Plaintiffs,                   CLASS ACTION COMPLAINT
19   v.
20                                              Demand for Jury Trial
     PAPA JOHN’S USA, INC.,
21
                  Defendant
22

23         Plaintiff Bryan Flores brings this class action complaint and demand for jury
24
     trial against Papa John’s USA, Inc. to stop its practice of sending text messages to
25

26   the cellular telephones of consumers in violation of the TCPA, and to obtain redress
27
     for all persons injured by their conduct. Plaintiff alleges as follows upon personal
28


     CLASS ACTION COMPLAINT
                                                                                     1
         Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 2 of 14 Page ID #:2



1    knowledge, and, as to all other matters, upon information and belief, including
2
     investigation conducted by his attorneys.
3

4                              NATURE OF THE ACTION
5
           1.     Defendant Papa John’s USA, Inc. (“Papa John’s”) is the corporate
6
     entity behind the popular Papa John’s pizza restaurant chain.
7

8          2.     Papa John’s promotional campaigns invite thousands of consumers
9
     nationwide to receive offers and advertisements on their cellular telephones.
10
           3.     To receive these offers, consumers must agree to receive a limited
11

12   number of automated text messages each month.
13
           4.     Defendant takes advantage of the goodwill of consumers by sending
14
     them text messages in excess of the limited consent it obtains.
15

16         5.     As a result, Defendant repeatedly violates the Telephone Consumer
17
     Protection Act, 47 U.S.C. § 227 ("TCPA").
18
           6.     The TCPA was enacted to protect consumers from excessive calls,
19

20   exactly like the messages alleged in this complaint. Defendant sends these
21
     superfluous text messages despite the fact that neither Plaintiff nor the other
22
     members of the putative Class (defined below) provide prior express consent to
23

24   receive them.
25
           7.     As a result, Plaintiff, on behalf of himself and the putative Class, seeks
26
     an injunction requiring Defendant to cease all unlawful text messaging activities
27

28   alleged in this Complaint, and an award of statutory damages to Plaintiff and the

     CLASS ACTION COMPLAINT
                                                                                        2
           Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 3 of 14 Page ID #:3



1    Class for each such violation, together with costs and reasonable attorneys' fees.
2
                                          PARTIES
3

4            8.    Plaintiff Bryan Flores is a natural person and resident of Los Angeles,
5    California.
6
             9.    Defendant Papa John’s is a for-profit corporation licensed to do and
7

8    doing business in California.
9                              JURISDICTION AND VENUE
10
             10.   This Court has subject-matter jurisdiction over this action pursuant to
11

12
     28 U.S.C. § 1331 for Plaintiff's claims arising under 47 U.S.C. § 227, et seq. (TCPA).

13           11.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 (b)-(c)
14
     and 1441(a) because the damages sustained by Plaintiff occurred in this District.
15

16
                                         THE TCPA

17           12.   In 1991, Congress enacted the TCPA in response to voluminous
18
     consumer complaints concerning abuses of telephone technology and to
19

20
     compensate consumers for intrusive nuisance calls.1 Since its inception, however,

21   violators of the Act have persisted with little to no repercussions.
22
             13.   Since 2015, the FCC is reported to have ordered TCPA violators to
23

24
     pay a total of $208.4 million; as of March 2019, it has collected a mere $6,790.2

25
     1
26       Mims v. Arrow Financial Services, LLC, 565 U.S. 368, 370 (2012).
27   2
      Sarah Krouse, The FCC has fined robocallers $208 million. It's collected $6,790.
28   Fox News, https://www.foxnews.com/tech/the-fcc-has-fined-robocallers-208-
     million-its-collected-6790 (last visited Jan. 14, 2020).
     CLASS ACTION COMPLAINT
                                                                                      3
         Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 4 of 14 Page ID #:4



1          14.     The TCPA prohibits a defendant from: (1) calling a cellular telephone
2
     number; (2) using an automatic telephone dialing system; and (3) without the
3

4    recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(A)(iii). A text message is
5    a call under the TCPA. Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 569 (9th
6
     Cir. 2009).
7

8          15.     Additionally, the TCPA prohibits a defendant from making automated
9    telemarketing calls to cellular telephone numbers without the plaintiff’s prior
10
     express written consent. 47 C.F.R. 64.1200(a)(2) (emphasis added). Prior express
11

12
     written consent requires that the defendant give the plaintiff “‘clear and conspicuous

13   disclosure’ of the consequences of providing the requested consent....and having
14
     received this information, agrees unambiguously to receive such calls at a telephone
15

16
     number the [recipient] designates.” In re Rules & Regulations Implementing the Tel.

17   Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33,
18
     1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
19

20
                                FACTUAL ALLEGATIONS

21         16.     Plaintiff provided Defendant Papa John’s with consent to send him a
22
     maximum of six text messages each month at his cellular telephone number ending
23

24   in “-0266” (“0266 number”).
25
           17.     In March of 2019, Papa John’s sent Plaintiff seven text messages at his
26
     0266 number, exceeding the six messages per month that he consented to receive.
27

28         18.     Plaintiff never provided prior express consent, written or otherwise, to

     CLASS ACTION COMPLAINT
                                                                                       4
         Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 5 of 14 Page ID #:5



1    receive more than six messages per month from Papa John’s.
2
           19.   All of the above-described text messages contained generic marketing
3

4    solicitations regarding Papa John’s food products, including the following
5
     messages:
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT
                                                                                 5
         Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 6 of 14 Page ID #:6



1

2

3

4

5

6

7

8

9

10

11

12
           20.   None of these generic advertisements addressed Plaintiff by name, and
13

14
     they were all sent from Defendant’s 5-digit short message service (“SMS”) code

15   “47272”.
16
           21.   The equipment used by Papa John’s to send the text messages qualifies
17

18   as an automatic telephone dialing system (“ATDS”). Specifically, Defendant used
19
     equipment with the ability to store or produce cellular telephone numbers to be
20

21
     called using a random or sequential number generator and to dial such numbers

22   without human intervention.
23
           22.   Defendant’s use of an ATDS is supported by the high volume of text
24

25   messages, the generic and impersonal nature of the messages, and Defendant’s use
26
     of an SMS code.
27

28
           23.   Defendant used an ATDS to send the exact same (or substantially


     CLASS ACTION COMPLAINT
                                                                                  6
         Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 7 of 14 Page ID #:7



1    similar) text messages to Plaintiff and all other members of the putative Class.
2
           24.    Plaintiff and Class members agreed to receive a limited number of text
3

4    messages each month from Papa John’s but then received text messages in excess
5
     of the stated limit without their prior express consent.
6

7
           25.    Plaintiff and Class members suffered injuries in the form of invasion

8    of privacy, aggravation, and nuisance.
9
           26.    The text messages alleged herein were exclusively made by, or on
10

11   behalf of Papa John’s.
12
           27.    Defendant was and is aware that it was sending the above-described
13
     text messages on a widespread basis to consumers who had not provided prior
14

15   express consent to receive them.
16                            CLASS ACTION ALLEGATIONS
17
           28.    Class Definitions: Plaintiff Bryan Flores brings this action on behalf
18

19   of himself and a class defined as follows:
20
                  Class: All individuals in the United States who received
21                text messages in excess of the number to which they
22
                  consented to receive as part of Defendant’s text message
                  advertising campaign.
23

24         Excluded from the Class are: (1) any Judge or Magistrate presiding over this
25
     action and members of their families; (2) Defendant, Defendant’s subsidiaries,
26
     parents, successors, predecessors, and any entity in which the Defendant or their
27

28   parents have a controlling interest and their current or former employees, officers

     CLASS ACTION COMPLAINT
                                                                                        7
         Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 8 of 14 Page ID #:8



1    and directors; (3) persons who properly execute and file a timely request for
2
     exclusion from the Class; (4) persons whose claims in this matter have been finally
3

4    adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and
5
     Defendant’s counsel; and (6) the legal representatives, successors, and assigns of
6

7
     any such excluded persons.

8          29.    Numerosity: The exact number of Class members is unknown and not
9
     available to Plaintiff at this time, but it is clear that individual joinder is
10

11   impracticable. On information and belief, Defendant has sent text messages to
12
     thousands of consumers who fall into the definition of the Class. Class members
13

14
     can be identified through Defendant’s records.

15         30.    Commonality and Predominance: There are many questions of law
16
     and fact common to the claims of Plaintiff and the putative Class, and those
17

18   questions predominate over any questions that may affect individual members of
19
     the Class. Common questions for the Class include, but are not necessarily limited
20

21
     to the following:

22                (a)    Whether Defendant’s conduct violated the TCPA;
23
                  (b)    Whether Defendant sent text messages using an ATDS, as
24

25                       contemplated by the TCPA and its implementing regulations;
26
                  (c)    Whether Defendant sent text messages without prior express
27

28
                         consent to Class members that exceeded the stated monthly


     CLASS ACTION COMPLAINT
                                                                                    8
         Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 9 of 14 Page ID #:9



1                         number they agreed to receive;
2
                    (d)   Whether Defendant sent telemarketing and/or advertising text
3

4                         messages to Class members; and
5
                    (e)   Whether Plaintiff and the members of the Class are entitled to
6

7
                          treble damages based on the willfulness of Defendant’s conduct.

8             31.   Typicality: Plaintiff’s claims are typical of the claims of other
9
     members of the Class in that Plaintiff and the Class members sustained damages
10

11   arising out of Defendant’s uniform wrongful conduct and unsolicited text message
12
     calls.
13

14
              32.   Adequate Representation: Plaintiff will fairly and adequately

15   represent and protect the interests of the Class, and has retained counsel competent
16
     and experienced in complex litigation and class actions. Plaintiff’s claims are
17

18   representative of the claims of the other members of the Class. That is, Plaintiff and
19
     the Class members sustained damages as a result of Defendant’s conduct and
20

21
     received substantially the same text messages. Plaintiff also has no interests

22   antagonistic to those of the Class, and Defendant has no defenses unique to Plaintiff.
23
     Plaintiff and his counsel are committed to vigorously prosecuting this action on
24

25   behalf of the members of the Class, and have the financial resources to do so.
26
     Neither Plaintiff nor his counsel have any interest adverse to the Class.
27

28
              33.   Appropriateness: This class action is also appropriate for certification


     CLASS ACTION COMPLAINT
                                                                                        9
        Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 10 of 14 Page ID #:10



1    because Defendant has acted or refused to act on grounds generally applicable to
2
     the Class as a whole, thereby requiring the Court's imposition of uniform relief to
3

4    ensure compatible standards of conduct toward the members of the Class and
5
     making final class-wide injunctive relief appropriate. Defendant’s practices apply
6

7
     to and affect the members of the Class uniformly, and Plaintiff's challenge of those

8    practices hinges on Defendant’s conduct with respect to the Class as a whole, not
9
     on facts or law applicable only to Plaintiff. Additionally, the damages suffered by
10

11   individual members of the Class will likely be small relative to the burden and
12
     expense of individual prosecution of the complex litigation necessitated by
13

14
     Defendant’s actions. Thus, it would be virtually impossible for the members of the

15   Class to obtain effective relief from Defendant’s misconduct on an individual basis.
16
     A class action provides the benefits of single adjudication, economies of scale, and
17

18   comprehensive supervision by a single court. Economies of time, effort, and
19
     expense will be fostered and uniformity of decisions will be ensured.
20

21
           34.    Plaintiff reserves the right to revise the foregoing "Class Allegations"

22   and "Class Definition" based on facts learned through additional investigation and
23
     in discovery.
24

25                             CAUSE OF ACTION
        (Willful and Knowing Violation of 47 U.S.C. § 227, et seq. – Telephone
26
                             Consumer Protection Act)
27                      (on behalf of Plaintiff and the Class)
28
           35.    Plaintiff incorporates the foregoing allegations as if fully set forth

     CLASS ACTION COMPLAINT
                                                                                     10
        Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 11 of 14 Page ID #:11



1    herein.
2
           36.    Defendant sent text messages to Plaintiff and the Class members’
3

4    cellular telephones without their prior express consent.
5
           37.    Defendant sent these text messages to Plaintiff and the Class' cellular
6

7
     telephone numbers using equipment with the ability to store or produce cellular

8    telephone numbers to be called using a random or sequential number generator and
9
     to dial such numbers without human intervention.
10

11         38.    The equipment used by Defendant to send text messages to Plaintiff
12
     and Class’ cellular telephone numbers qualifies as an ATDS as defined by 47 C.F.R.
13

14
     § 64.1200(f)(2) and 47 U.S.C. § 227(a)(1).

15         39.    By sending the text messages to Plaintiff and members of the Class'
16
     cellular telephones without prior express consent using an ATDS, Defendant
17

18   violated 47 U.S.C. § 227(b)(1)(A)(iii).
19
           40.    As a result of Defendant’s unlawful conduct, Plaintiff and the members
20

21
     of the putative Class suffered actual damages and also have had their rights to

22   privacy adversely impacted. Plaintiff and the Class are therefore entitled to, among
23
     other things, a minimum of $500 in statutory damages for each such violation under
24

25   47 U.S.C. § 227(b)(3)(B).
26
           41.    Because Defendant’s misconduct was willful and knowing, the Court
27

28
     should, pursuant to 47 U.S.C. § 227(b)(3), treble the amount of statutory damages


     CLASS ACTION COMPLAINT
                                                                                    11
        Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 12 of 14 Page ID #:12



1    recoverable by the Plaintiff and the other members of the putative Class.
2
           42.    Alternatively, because Defendant’s misconduct was negligent, the
3

4    Court should, pursuant to 47 U.S.C. § 227(b)(3), award statutory damages
5
     recoverable by Plaintiff and the other members of the putative Class.
6

7
           43.    Additionally, as a result of Defendant’s unlawful conduct, Plaintiff and

8    the other members of the Class are entitled to an injunction under 47 U.S.C. §
9
     227(b)(3)(A) and § 227(c)(5)(A) to ensure that Defendant’s violations of the TCPA
10

11   do not continue into the future.
12
                                   RELIEF REQUESTED
13
           WHEREFORE, Plaintiff Bryan Flores, individually and on behalf of the
14

15   Class, prays for the following relief:
16
           (a)    An order certifying this case as a class action, appointing Plaintiff
17

18   Bryan Flores as Class Representative and his attorneys as Class Counsel;
19
           (b)    Enter a judgment in favor of Plaintiff and the proposed class for all
20
     damages available under the TCPA, including $500.00 per violation and up to
21

22   $1,500.00 per violation if Defendant willfully violated the TCPA;
23
           (c)     An order declaring that Defendant’s actions, as set out above, violate
24

25   the TCPA;
26
           (d)    A declaratory judgment that Defendant’s telephone calling equipment
27
     constitutes an automatic telephone dialing system under the TCPA;
28


     CLASS ACTION COMPLAINT
                                                                                     12
        Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 13 of 14 Page ID #:13



1          (e)    An order requiring Defendant to disgorge any ill-gotten funds acquired
2
     as a result of their unlawful telephone calling practices;
3

4          (f)    An injunction requiring Defendant to cease all unsolicited text
5
     message activities, and otherwise protecting the interests of the Class;
6

7
           (g)    Award Plaintiff and the class all expenses of this action, and requiring

8    Defendant to pay the costs and expenses of class notice and claims administration;
9
           (h)    Such other and further relief as the Court deems just and proper.
10

11                             DEMAND FOR JURY TRIAL
12
           Plaintiff demands trial by jury on all issues for which a jury trial is allowed.
13

14
                        DOCUMENT PRESERVATION DEMAND

15         Plaintiff demands that Defendant takes affirmative steps to preserve all
16
     records, lists, electronic databases or other itemization of telephone numbers
17

18   associated with Defendant and the text messages as alleged herein.
19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT
                                                                                       13
       Case 2:20-cv-01672 Document 1 Filed 02/20/20 Page 14 of 14 Page ID #:14



1                                      Respectfully submitted,
2
       Dated: February 10, 2020        /s/ Peter Borenstein
3
                                       Peter Hiller Borenstein, SBN 304266
4                                      Attorney-at-Law
                                       P.O. Box 885
5
                                       Culver City, CA 90403
6                                      Telephone: (213) 362-8740
7
                                       peter@brnstn.org

8                                      William H. Beaumont, Esq.
9                                      BEAUMONT COSTALES LLC
                                       107 W. Van Buren, Suite 209
10
                                       Chicago, Illinois 60605
11                                     Telephone: (773) 831-8000
                                       Facsimile: (504) 272-2956
12
                                       whb@beaumontcostales.com
13                                     (pro hac vice to be applied for)
14
                                       Attorneys for Plaintiffs
15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT
                                                                             14
